Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SILICONE-BASED ENERGY STORAGE DEVICE WITH ELECTROLYTE CONTAINING CROWN ETHER BASED COMPOUNDS

Examiner: Adam Arciero	SN: 16/749,329	Art Unit: 1727	July 23, 2022 

DETAILED ACTION
Applicant’s response filed on May 16, 2022 has been received. Claims 1 and 4-16 are currently pending. Claims 1, 8-9, 11 and 15-16 have been amended. Claims 2-3 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 8-9, 11 and 15-16 are withdrawn because Applicant has amended the claims.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Wang et al. and Tang et al. on claims 1-14 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Wang et al., Tang et al. and Idota et al. on claims 15-16 are withdrawn because Applicant has amended the independent claim.

Claim 1 and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0187071 A1; as found in IDS dated 07/29/2021) in view of Halalay et al. (US 2011/0151333 A1).
As to Claims 1, 4, 6-8 and 10-11, Wang et al. discloses a lithium battery, comprising: an anode; a cathode; a separator between said anode and said cathode; and a nonaqueous electrolyte (Abstract, paragraphs [0013]). Wang further discloses wherein the electrolyte comprising: 1.2M of a fluorine-containing lithium salt (LiPF6) dissolved in a nonaqueous solvent having a cyclic ether based compound; ethyl methyl carbonate (linear carbonate); fluoroethylene carbonate in a concentration of 10wt% (cyclic carbonate) (paragraphs [0026, 0053], Example 7, claims 2, 10). Wang does not specifically disclose the claimed crown ether compound.
However, Halalay et al. teaches of an electrolyte for a battery comprising a crown ether-based compound such as 15-crown-5 (paragraphs [0028-0030]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electrolyte of Wang to comprise the claimed crown ether bases compound because Halalay teaches the useful life of a lithium ion battery can be improved by complexing with unwanted metal cations that may become present in the electrolyte solution while not significantly interfering with the movement of the lithium ions between electrodes (Abstract).
As to Claim 5, Wang does not specifically disclose wherein the electrolyte comprises one of the claimed solvents.
However, Halalay teaches wherein the electrolyte solvents can comprise methyl acetate (paragraph [0023]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electrolyte of Wang to further comprise methyl acetate because Halalay teaches an appropriate electrolyte solution hat can conduct lithium ions between electrodes can be provided (paragraph [0023]).
As to Claim 9, Wang discloses wherein the electrolyte is free of non-fluorine containing cyclic carbonates (Example 7).
As to Claims 12-14, Wang discloses wherein the anode can be a silicon anode (paragraph [0035]).

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0187071 A1; as found in IDS dated 07/29/2021) in view of Halalay et al. (US 2011/0151333 A1) as applied to claims 1 and 4-14 above and in further view of Idota et al. (US 6,235,427 B1).
As to Claims 15-16, modified Wang does not specifically disclose the claimed anode material.
However, Idota teaches of a battery comprising an anode material comprising silicon particles and carbon, wherein the carbon is in an amount of 5-1900 wt% (Abstract, col. 2, lines 14-17 and col. 8, lines 5-26). This range overlaps with the claimed range. The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. In addition, the courts have held that generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05, II, A. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the anode of modified Wang to comprise the claimed structure because Idota teaches that a battery with improved energy quantity and cycle life is provided (col. 1, lines 61-63).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727